Order entered June 14, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00618-CV

                             CHARLES MITCHELL, Appellant

                                               V.

                                 RUTH HOUSTON, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-14792

                                           ORDER
       Before the Court is appellant’s June 12, 2013 motion requesting a free copy of the clerk’s

record. Appellant filed an affidavit of indigence in the trial court. No contest to the affidavit

was filed. Accordingly, appellant is considered indigent for purposes of this appeal and is

allowed to proceed without prepayment of costs.

       We GRANT appellant’s motion to obtain a copy of the clerk’s record. We DIRECT the

Clerk of this Court to send appellant a paper copy of: (1) the clerk’s record filed on May 16,

2013; and (2) the supplemental clerk’s record filed on May 20, 2013.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE